PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Steelman et al.
Application No. 16/793,680
Filed: 18 Feb 2020
For: COMPOSITIONS AND METHODS FOR LABELING OF AGENTS
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On August 2, 2021, a final Office action was mailed, setting a three (3)-month shortened statutory period for reply. On February 2, 2022, a notice of appeal was filed, accompanied by a three (3)-month extension of time under 37 CFR 1.136(a). On August 30, 2022, a request for continued examination (RCE) was filed, accompanied by a submission under 37 CFR 1.114 and a five (5)-month extension of time under 37 CFR 1.136(a). On September 2, 2022, a Notice of Abandonment was mailed.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicants’ failure to submit timely response to the Office communication mailed August 2, 2021. Specifically, the Notice states that no response was received. On February 2, 2022, however, the notice of appeal was filed, with a three (3)-month extension of time. On August 30, 2022, the RCE and submission were filed, with a five (5)-month extension of time. 

Analysis and conclusion

The notice of appeal and three (3)-month extension of time filed February 2, 2022 was a timely and proper reply to the final Office action mailed August 2, 2021. Additionally, the RCE and submission filed August 30, 2022, with a five (5)-month extension of time, are a timely and proper reply to the notice of appeal filed February 2, 2022. As such, there is no abandonment in fact. The application is not abandoned.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 1637 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET